614 F.2d 1083
In the Matter of Patrick C. DINKINS, Debtor.PACIFIC EASTERN CORPORATION, Appellant,v.Patrick C. DINKINS, Appellee.
No. 78-1151.
United States Court of Appeals, Fifth Circuit.
March 31, 1980.

Appeal from the United States District Court for the Northern District of Georgia; Richard C. Freeman, Judge.


1
Ames Davis, Nashville, Tenn., for appellant.


2
William Vance, David G. Bisbee, Atlanta, Ga., for appellee.

ON PETITION FOR REHEARING

3
(Opinion January 25, 1980, 5 Cir. 1980, 610 F.2d 367).


4
Before TUTTLE, VANCE and KRAVITCH, Circuit Judges.

PER CURIAM:

5
The petition for rehearing is overruled.  However, in order to clarify somewhat our discussion of the type of situation in which summary jurisdiction exists we revise the former opinion which is withdrawn and the following is substituted in lieu thereof.